UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51883 MagneGas Corporation (Exact name of registrant as specified in its charter) Delaware 26-0250418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 Rainville Rd Tarpon Springs, Florida (Address of principal executive offices) (Zip Code) (727) 934-3448 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 10, 2013, therewere 20,115,019 shares of common stock, $0.001 par value issued and outstanding. MAGNEGAS CORPORATION TABLE OF CONTENTS FORM 10-Q REPORT March 31, 2013 Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4. Controls and Procedures. 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 1A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities. 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information. 25 Item 6. Exhibits. 26 SIGNATURES 27 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. Page Number Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 (audited) 2 Statements of Operations for the three months ended March 31, 2013 and 2012 (unaudited) 3 Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (unaudited) 5 Notes to Unaudited Financial Statements 6- 18 1 MagneGas Corporation Balance Sheets March 31, December 31, (Unaudited) (Audited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $61,792 and $61,792, respectively Inventory, at cost Prepaid and other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $603,876 and $448,302, respectively Deferred tax asset - - Intangible assets, net of accumulated amortization of $212,095 and $199,978, respectively Investment in joint ventures Security deposits Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued expenses Deferred revenue and customer deposits Customer Deposits - Due to stockholder - - Due to related parties - - Total Current Liabilities Total Liabilities Stockholders' Equity Preferred stock: $0.001 par;10,000,000 authorized; 1,000,000 issued and outstanding Common stock: $0.001 par;900,000,000 authorized; 20,115,019 and 20,042,616 issued and outstanding, respectively Additional paid-in capital Issued and unearned stock compensation ) ) Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the financial statements. 2 MagneGas Corporation Statements of Operations (Unaudited) Three Months Ended March 31, Revenue: $ $ Direct costs, metal cutting Operating Expenses: General and administration Investor relations Stock-based compensation Research and development Depreciation and amortization Total Operating Expenses Operating Income (Loss) ) ) Other Income and (Expense): Interest ) ) Total Other Income (Expense) ) ) Net Income (Loss) before tax benefit ) ) Provision for Income Taxes - Net Income (Loss) $ ) $ ) Net Loss per share: Basic and diluted $ ) $ ) Weighted average common shares: Basic and diluted The accompanying notes are an integral part of the financial statements. 3 MagneGas Corporation Statement of Changes in Stockholders' Equity (Unaudited) Additional Unearned Preferred Common Paid in Stock Accumulated Total Shares Amount Shares Amount Capital Comp Deficit Equity Balance at December 31, 2011 $
